Citation Nr: 0828663	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  03-02 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 for the cause of 
the veteran's death.

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
October 1957.  He died in October 2002; the appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for the cause of 
the veteran's death.  A Decision Review Officer Hearing was 
held at the RO in October 2003; a transcript of the hearing 
is of record.  In August 2004, the Board issued a decision 
denying appellant's general claim for service connection for 
cause of death but remanding her claim for dependency and 
indemnity compensation pursuant to 38 U.S.C.A. § 1151 for 
further development.  Consequently, the Board's decision is 
limited to responding to appellant's claim under section 1151 
that VA health care caused, or contributed to, the veteran's 
death.    


FINDINGS OF FACT

1.  According to the certificate of death, the appellant's 
spouse died in October 2000 from a cerebral edema due to a 
subdural hematoma, with severe coronary artery disease as a 
significant condition contributing to his death.

2.  It is not shown that the veteran's taking of any 
medication including cisparide, Coumadin, Aldactone and Lasix 
resulted in additional disability or death. 

CONCLUSION OF LAW

The criteria for entitlement to dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1151 are not met.  38 
U.S.C.A. §§ 1151, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.309, 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appellant has been advised of VA's duties to notify and 
assist in the development of her claim.  A September 2004 
letter from the RO explained what the evidence needed to show 
to substantiate a claim for dependency and indemnity 
compensation.   It also explained that VA was responsible for 
obtaining relevant records from any federal agency, and that 
VA would make reasonable efforts to obtain records not held 
by a federal agency, but that it was the appellant's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  This letter also advised the appellant to submit any 
evidence in her possession pertaining to her claim.  Although 
the appellant was not provided notice regarding criteria for 
rating the disabilities at issue and effective dates of 
awards (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)) such notice would only be relevant if the benefits 
sought were being granted. 

The Board notes that the appellant did not receive notice in 
a VA notice letter of the specific criteria applicable to a 
claim under 38 U.S.C.A. § 1151.  The Board finds, however, 
that she was not prejudiced by this omission as her 
submissions establish that she understands that in order for 
her section 1151 allegations relating to VA's prescribing of 
certain medications to be substantiated, it must be 
established that the medications caused or contributed to 
cause the veteran's death and that VA was in some way at 
fault for prescribing them.  Thus, with this understanding 
the appellant had ample opportunity to voice her contentions 
regarding VA fault leading to the veteran's death, and in 
fact, has presented a number of such contentions.  Further, 
in November 2007, the appellant indicated that she had no 
further evidence to submit.  Consequently, the Board finds 
that given the appellant's general knowledge of what was 
needed to be established to substantiate her claim as 
evidenced by her specific contentions that VA fault through 
the prescribing of certain medications led to the veteran's 
death; given that the appellant has had ample opportunity to 
present such contentions; and given that the appellant has 
affirmatively indicated that she has no further evidence to 
submit, the Board finds that the appellant was not prejudiced 
by the lack of specific section 1151 notice, as it did not 
affect the essential fairness of the adjudication.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Further, although VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letter, along with subsequent 
supplemental statements of the case (SSOCs) after notice was 
given.  These SSOCs also readjudicated the claim after the 
notice was provided.   The appellant is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
available medical evidence.  Additionally, a VA medical 
opinion was provided in October 2004.  The appellant has not 
identified any additional evidence pertinent to this claim.  
VA's assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.   

II.  Factual Background

A March 1999 VA examination report noted that one of the 
medications the veteran was taking was propulsid.  

VA medical records show that the veteran was taking cisparide 
(i.e. propulsid) during the time frame between March 2000 and 
July 2000.

A June 2000 letter from the VA pharmacy service noted that 
pharmacy records indicated that the veteran had received a 
prescription for a drug called cisparide (Propulsid) during 
the last year.  The letter then indicated that the company 
that made cisparide had informed the pharmacy service that 
some serious heart problems had been reported in patients 
taking Cisparide.  In most of the cases the problems occurred 
when cisparide was used with patients with known risk 
factors.  These risk factors included drug interactions, 
certain heart rhythm problems, and low calcium, potassium or 
magnesium levels.  Because of these problems, the 
manufacturer was removing cisparide from the market as of 
July 2000.  The veteran was advised that if he was still 
taking cisparide and his provider had not already contacted 
him, that he should contact the provider soon to discuss 
other treatments.  

A June 2000 progress note shows that a treating physician of 
the veteran was informed by the pharmacy that cisparide had 
been discontinued from the market due to associated cardiac 
toxicity.  The physician called the veteran's home and left a 
message for the veteran to stop taking the cisparide and to 
inform the veteran that he was sending him a Reglan 
prescription in the mail to replace the cisparide.     

An August 18, 2000 VA progress note showed that the veteran 
was taking the following medications, simvastatin, atenolol, 
diphenydramine, metoclopramide, fosinopril, warfarin 
(coumadin), spironolactone (i.e. aldactone), lansoprazole, 
furosemide, allopurinol, colchidine PRN, digoxin, K-Dur, 
Nitroglycerin and ferrous sulfate.  

A September 29, 2000 VA medical record shows that the 
vetean's anticoagulation medication was deemed to be 
therapeutic.  It was noted that his new medications might 
increase anticoagulation so he needed to be monitored due to 
the medication change.  He was supposed to return to the 
clinic for a recheck in 4 weeks.

A September 29, 2000 VA progress note shows that the veteran 
was seen by treating physician Dr. B.  Dr. B noted that there 
was better ventricular rhythm control but not ideal and that 
the veteran was somewhat hypervolemic.  She also noted that 
the veteran staunchly refused a multigated angiogram or a 
persantine thallium stress test.  A separate September 29, 
2000 progress note signed by a pharmacist shows that the 
veteran reported chronic chest pain relieved by nitroglycerin 
and that he needed a nitroglycerin dose almost everyday.  
Cardiology was noted to be aware of the situation. The 
veteran also experienced shortness of breath, which was 
relieved by rest.  It was further noted that the veteran had 
been put on digoxin and spironolactone that day.    

An October 2000 ambulance report shows that the veteran fell 
at Wal Mart.  When the ambulance arrived at the scene, county 
personnel were trying to restrain the veteran who was supine 
with blood coming from the back of his head and right ear.  
The veteran was very combative and confused.  Bystanders 
stated that the veteran had been standing in line at a 
register, looking confused.  He started to shake, then his 
eyes rolled back and he fell.  The veteran was placed on a 
backboard, loaded into an ambulance and taken to the 
hospital.      

An October 4, 2000 emergency room note shows that the veteran 
presented with complaints of suffering a syncopal episode, by 
witness statements at Wal Mart, hitting the ground and 
becoming combative.  He was brought in to the emergency room 
and was noted to be bleeding from the right ear.  A 
subsequent October 4, 2000 history and physical noted that 
the veteran's past history was significant for cardiomyopathy 
and that he had had episodes of syncope in the past with 
documented intermittent atrial flutter, right bundle branch 
block and left vesticular block.  A current EKG showed a 
similar pattern.  A subsequent October 4, 2000 operative 
report shows that the veteran received a craniotomy for 
evacuation of the subdural hematoma along with placement of a 
subdural pressure monitor for intracranial pressure 
measurement.  The report noted that the veteran had had a 
syncopal episode, falling down and striking his head.    

An October 2000 hospital discharge summary noted that the 
veteran had originally been brought to the emergency room 
after collapsing and hitting his head while shopping. After 
arriving at the ER it was apparent that he had a basilar 
skull fracture and intracranial bleeding.  His left sided 
subdural hematoma was eventually evacuated and he was then 
monitored in the intensive care unit (ICU).  In the ICU the 
veteran did poorly, with ongoing problems with brain edema.  
Efforts to control the edema with mannitol and 
hyperventilation were not fruitful.  The veteran had 
continued difficulties with cardiac rhythm, at least one 
episode requiring resuscitation.  The veteran later became 
unresponsive and it was apparent that brain death had 
occurred.  After discussion with the family it was elected to 
withdraw further life support.  

An October 2000 autopsy report concluded that the diagnosis 
and cause of death of the veteran was cerebral edema due to 
subdural hematoma with necrosis of a large area of the left 
temporal parietal cerebrum.  The veteran's October 2000 death 
certificate shows that the immediate cause of death was 
cerebral edema due to subdural hematoma.  Old myocardial 
infarction and severe coronary arteriosclerosis native and 
graph were listed as other significant conditions 
contributing to death but not related to the immediate cause.  

An October 2000 record, submitted by the appellant in March 
2001 and apparently written by Officer P of the Yuba County 
Sheriff's Office indicated that the officer had spoken with 
the appellant and that the appellant had indicated that on 
the day of his collapse, the veteran had left home to do some 
errands.  He was at Wal Mart in Yuba City when he collapsed 
and was taken to Rideout Emergency Center by ambulance.  The 
appellant was notified and when she got to the hospital she 
learned he needed surgery in his head because of the fall.  
Before the surgery the veteran was coherent and wanted to 
leave the hospital and after it he did not fully regain 
consciousness.  The appellant noted that the veteran had been 
treated by a Dr. B at Mather VA since April 2000 and that Dr. 
B last saw the veteran on September 29, 2000.  She also 
indicated that on September 29, 2000 she and the veteran told 
Dr. B that the veteran's dizzy spells were getting worse 
every day and that he would almost pass out.  Dr. B informed 
them not to worry as it was a common symptom for patients 
such as the veteran.  She then increased the veteran's 
aldactone and added lasix (160 mg per day) and digoxin.  

An October 2001 memorandum from the director of the VA 
Northern California Health Care System responded to a number 
of allegations by the appellant.  The appellant had alleged 
that VA physicians had known that the veteran had a bleeding 
problem but was given Coumadin, Aldactone and Lasix anyway.  
Also, when previously on the Aldactone medication the veteran 
had passed out twice and the physicians knew this, but still 
prescribed it.  While on the medications the veteran passed 
out again in a store causing him to fall and hit his head.  
This in turn caused brain damage and the veteran died as a 
result.  The appellant also indicated that because the 
veteran had had congestive heart failure and artery disease, 
he should not have been taking coumadin as the veteran had 
told his assigned VA physician that he had had made him feel 
faint and dizzy.  The veteran had seen the doctor on 
September 29, 2000 and then passed out and hit his head on 
October 4, 2000, approximately four days after seeing the 
physician.  

The memorandum found that all of the above allegations were 
unfounded.  It noted that the veteran was first seen at the 
Sacramento VA Medical Center cardiology clinic by a Dr. M on 
June 15, 1999, after a referral by his primary care 
physician, Dr. C.  During his first visit to primary care, it 
was noted that no medical records from Dr. C were available 
for the VA physicians to review.  The veteran had had a long 
history of multiple medical problems including congestive 
heart failure and coronary artery disease.  His status was 
closely monitored during three more visits to the VA's 
cardiac clinic in 1999.  In 2000, the veteran was evaluated 
in the cardiology clinic every one to two months.  It was 
often necessary for physicians to try various medications to 
arrive at one which works best for a particular patient.  All 
patients did not react in the same way to the same 
medications.  A medication, which worked well for one patient 
may cause unwanted side effects in another patient.  Because 
the veteran had multiple chronic medical conditions he was 
evaluated frequently at his clinic visits with laboratory 
tests to ensure that his prescribed medications were 
effective and safe.  Also, the veteran's cardiac care was 
peer reviewed in October 2000 and it was found that the 
standard of care was met.  In November 2000 the Sacramento VA 
Medical Center's physician review committee reviewed the case 
and agreed with these findings.  Medical records obtained 
from the veteran's October 2000 hospitalization after his 
fall and prior to his death noted multiple medical problems 
and made no reference to an adverse drug event or improper 
care at the Sacramento VA Medical Center contributing to the 
veteran's injury on October 4, 2000.  Dr. B, the 
cardiologist, personally notified the Quality Improvement 
staff about the complaint received from the appellant shortly 
after the veteran's death so appropriate follow-up could 
occur.      

In a December 2001 statement the appellant indicated that the 
veteran was given cisparide for a year and that it made his 
heart condition worse.  She noted that cisparide was taken 
off the market in July 2000 because it was known not to be 
safe.  She found out about the safety issues in April 2000 
and stopped giving it to the veteran.   The appellant also 
attached to this statement an information sheet pertaining to 
Coumadin.  On the information sheet she once again noted that 
she and the veteran had told Dr. B that the veteran felt like 
he was going to pass out all the time but Dr. B told them not 
to worry as this was a common symptom. 

At  her April 2003 Decision Review Officer (DRO) hearing at 
the RO, the appellant indicated that she believed that the 
veteran fell at the Wal Mart in October 2000 at least in part 
because of medication he was taking, which would make him 
faint. The appellant also testified that VA had the appellant 
on Propulsid for almost two years from 1999 to April 2000 and 
then in June 2000 they told him not to take the medication 
because it was bad for his heart.  When he started taking 
Propulsid, his health started getting worse.  She felt that 
the medication must have damaged the veteran's heart as it 
was capable of causing damage to a person who did not have 
pre-existing heart trouble.

In an October 2004 VA medical opinion, Dr. G, after reviewing 
the claims file noted that in September 2000 the veteran was 
a 63 year old male with a history of atrial fibrillation, 
coronary artery bypass graft, peripheral vascular disease, 
status post carotid endarectomy, congestive heart failure, 
hypertension, chronic renal insufficiency and gout.  The 
medicines that he was taking were Coumadin, Simvastatin, 
Atenolol, Diphenydramine, Metoclopramide, Fosinopril, 
Warfarin, Spironolactone, Lansoprazole, Lasix, Allopurinol, 
Colchicine, Nitroglycerin, K-Dur and Digoxin.  The veteran 
had not been taking Cisparide after July 2000 and he was not 
having any symptoms related to the Cisparide that could be 
determined from the claims file.  With regard to the question 
as to whether Cisparide adversely affected the veteran's 
cardiac status, Dr. G noted that the veteran had had coronary 
artery disease long before he starting Cisparide and that he 
had EKGs performed while he was taking Cisparide and these 
showed no evidence of QT prolongation or torsade de pointes.  
Also, the veteran was taken off cisparide not due to any 
cardiac toxicity but for non-medical reasons (i.e. the 
medication was being taken off the market).  Consequently, 
Dr. G found that there was no specific evidence in the claims 
file that the veteran had cardiac adverse effects due 
specifically to the use of Cisparide.  In June 2006 a VA 
cardiologist indicated that he concurred with Dr. G's 
assessment.     

In January 2005 the appellant submitted an undated newspaper 
article indicating that Spironolactone (i.e. Aldactone) 
helped the kidneys get rid of excess water and salt but could 
cause potassium to build up in the blood.  At high blood 
levels (i.e. hyperkalemia) potassium could cause irregular 
heart rates or sudden death.  The article also cited a study 
that showed that adding Spironolactone to standard treatments 
of heart failure cut the death rate by 30 percent in people 
with serious heart failure.  

III.  Law and Regulations

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, all three of 
the following factors must be shown:  
(1) disability/additional disability, (2) that VA 
hospitalization, treatment, surgery, examination, or training 
was the cause of such disability, and (3) that there was an 
element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an unforeseen event.

Effective September 2, 2004, 38 C.F.R. § 3.361 relating to 
section 1151 claims was promulgated for claims filed on or 
after October 1, 1997, such as this appellant's claim 
(received in August 2000).  See 69 Fed. Reg. 46,426 (Aug. 3, 
2004) (codified as amended at 38 C.F.R. § 3.361 (2007)).  In 
determining whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care or medical or surgical 
treatment upon which the claim is based to the veteran's 
condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).  To establish causation, the evidence must show 
that the hospital care or medical or surgical treatment 
resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment and that 
the veteran has an additional disability does not establish 
cause.  Hospital care, medical or surgical treatment, or 
examination cannot cause the continuance or natural progress 
of a disease or injury for which the care, treatment, or 
examination was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  Additional 
disability or death caused by a veteran's failure to follow 
properly given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination. 
 38 C.F.R. § 3.361(c)(1).  

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  Determinations of whether there was informed 
consent involve consideration of whether the health care 
providers substantially complied with the requirements of 
38 C.F.R. § 17.32.  Minor deviations from the requirements of 
38 C.F.R. § 17.32 that are immaterial under the circumstances 
of a case will not defeat a finding of informed consent.  
38 C.F.R. § 3.361(d)(1).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The appellant essentially alleges that VA health care in the 
form of the prescribing of certain medications caused or 
contributed to cause the veterans death.  More specifically 
she alleges that cisparide caused or contributed to cause the 
veteran's death by damaging his heart; that coumadin and/or 
aldactone and perhaps also lasix and digoxin caused the 
veteran to fall at Wal-Mart, resulting in his subdural 
hematoma; and that side effects from aldactone (i.e. 
hyperkalemia) caused or contributed to cause the veteran's 
death.  The Board will examine these allegations in turn. 

There is no competent evidence of record that the veteran's 
taking of cisparide had any adverse impact on his health, let 
alone that it contributed to his death.  To the contrary, the 
October 2004 VA medical opinion specifically indicated that 
the veteran that EKG's performed while the veteran was taking 
Cisparide showed no evidence of QT prolongation or torsade de 
pointes and that the veteran was taken off cisparide not due 
to any cardiac toxicity but for non-medical reasons.  Thus, 
the opinion concluded that there was no specific evidence in 
the claim file that the veteran had any cardiac adverse 
effects due specifically to the cisparide.  

Although the appellant alleges that the veteran's heart was 
damaged by cisparide, her allegations are not competent 
evidence of a medical nexus.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Thus, in the absence of any 
evidence that cisparide harmed the veteran's heart or 
otherwise harmed him in any way, and with the specific VA 
physician's opinion indicating that the veteran did not 
experience any cardiac adverse effects from the cisparide, 
the weight of the evidence is clearly against a finding that 
the veteran's taking of the prescribed cisparide caused or 
contributed to his death.  

Similarly, there is no evidence of record indicating that any 
of the veteran's medications, including Coumadin, Aldactone, 
Lasix or digoxin, caused the veteran's fall at Wal-Mart, 
which in turn caused his death causing subdural hematoma. The 
medical records from the veteran's hospitalization after his 
fall show that, according to witness descriptions, the 
veteran's fall was apparently caused by an episode of 
syncope.  Syncope is defined as loss of consciousness and 
postural tone caused by diminished cerebral blood flow (See 
Stedmans Medical Dictionary, 27th edition, 2000) and the 
veteran was noted to have a history of this symptomatology.  
There is no competent medical evidence of record showing that 
the medications the veteran was taking, including Coumadin, 
Aldactone, digoxin or Lasix caused the apparent syncope that 
led to the veteran's fall or any other episode of syncope.  
Also, the October 2001 VA memorandum specifically looked into 
the appellant's allegations that these medications caused the 
veteran to fall and after reviewing the record and noting 
that the veteran's cardiac care had been peer reviewed and 
reviewed by the Sacramento VA medical center's peer review 
committee, the memorandum concluded that the appellant's 
allegations had no merit.  Once again, although the appellant 
alleges that the medications caused, or contributed to cause, 
the veteran's death by causing his fall, as a layperson, her 
allegations are not competent evidence of a medical diagnosis 
or nexus.  See Espiritu, 2 Vet. App. at 494.  Thus, in the 
absence of any competent evidence that the medications caused 
the veteran's fall or otherwise caused or contributed to 
cause the veteran's death, and with specific competent 
evidence showing that the appellant's allegations in this 
regard were without merit, the weight of the evidence is 
against a finding that the veteran's death causing fall was 
related to the medications taken by the veteran and 
prescribed by VA.

Further, there is no competent evidence of record that side 
effects from aldactone caused or contributed to cause the 
veteran's death.  Notably, the record contains no evidence 
that the major side effect cited by the appellant in 
conjunction with taking aldactone, hyperkalemia, caused or 
contributed to cause the veteran's death.  Nor is there any 
evidence that any other effects from aldactone caused or 
contributed to cause the veteran's death.  Also, as discussed 
above, the appellant is
 not competent to provide an opinion on the medical question 
of whether taking aldactone caused or contributed to cause 
the veteran's death.  Id. 

In summary, given that there is no competent evidence that 
medications prescribed by VA caused or contributed to cause 
the veteran's death and specific competent evidence weighing 
against VA prescribed medications causing, or contributing to 
cause, the veteran's death, there is no basis in the record 
for substantiating appellants 38 U.S.C.A. § 1151 dependency 
and indemnity compensation claim.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.361(c)(1).  The preponderance of the evidence 
is against this claim and it must be denied. 


ORDER

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 for the cause of 
the veteran's death is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


